Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  7 April 2013                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  144985(18)


  In re:
                                                                    SC: 144985
  The Honorable DEBORAH ROSS ADAMS,                                 JTC: Formal Complaint No. 89
  Judge, 3rd Circuit Court
  _____________________________________


         On order of the Court, the motion by the Michigan District Judges Association for
  leave to file a brief amicus curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2013                        _________________________________________
                                                                               Clerk